
	

113 SCON 15 IS: Expressing the sense of Congress that the Chained Consumer Price Index should not be used to calculate cost-of-living adjustments for Social Security or veterans benefits, or to increase the tax burden on low- and middle-income taxpayers.
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. CON. RES. 15
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Harkin (for himself,
			 Mr. Whitehouse, Mr. Sanders, Ms.
			 Warren, Ms. Mikulski,
			 Mr. Brown, Mr.
			 Lautenberg, Mr. Franken,
			 Mrs. Gillibrand,
			 Ms. Hirono, Mrs. Hagan, Mr.
			 Schatz, Mr. Merkley,
			 Mr. Reed, and Mr. Begich) submitted the following concurrent
			 resolution; which was referred to the Committee on Finance
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Chained Consumer Price Index should not be used to calculate cost-of-living
		  adjustments for Social Security or veterans benefits, or to increase the tax
		  burden on low- and middle-income taxpayers.
	
	
		Whereas the Social Security program was established more
			 than 77 years before the date of agreement to this resolution and has provided
			 economic security to generations of Americans through benefits earned based on
			 contributions made over the lifetime of the worker;
		Whereas the Social Security program continues to provide
			 modest benefits, averaging approximately $1,156 per month, to more than
			 57,000,000 individuals, including 37,000,000 retired workers in March
			 2013;
		Whereas the Social Security program has no borrowing
			 authority, has accumulated assets of $2,700,000,000,000, and, therefore, does
			 not contribute to the Federal budget deficit;
		Whereas the Board of Trustees of the Federal Old-Age and
			 Survivors Insurance Trust Fund projects that the Trust Fund can pay full
			 benefits through 2032;
		Whereas the Social Security program is designed to ensure
			 that benefits keep pace with inflation through cost-of-living adjustments
			 (referred to in this preamble as COLAs) that are based upon the
			 measured changes in prices of goods and services purchased by consumers that is
			 currently published by the Bureau of Labor Statistics as the Consumer Price
			 Index for Urban Wage Earners and Clerical Workers (CPI–W);
		Whereas the Bureau of Labor Statistics publishes a
			 supplemental measure of inflation, the Chained Consumer Price Index for all
			 Urban Consumers (C–CPI–U), or Chained CPI, which adjusts for
			 projected changes in consumer behavior resulting from price fluctuations known
			 as the substitution effect;
		Whereas the substitution effect occurs when consumers buy
			 more goods and services with prices that are rising slower than average and
			 fewer goods and services with prices that are rising faster than
			 average;
		Whereas studies indicate that typical Social Security
			 beneficiaries spend a significantly higher percentage of their budget than
			 other consumers on health care, health care prices have increased at higher
			 than average rates, and consumers, including seniors, may not be able to
			 substitute health care easily;
		Whereas the current COLAs, based on the CPI–W, fail to
			 reflect that Social Security beneficiaries spend more of their income
			 proportionally on expenses such as health care as compared to a regular wage
			 earner, and therefore underestimate increases in the cost of living of Social
			 Security beneficiaries;
		Whereas the Congressional Budget Office has estimated that
			 using the Chained CPI to calculate Social Security COLAs would reduce Social
			 Security benefits by 0.25 percent per year, resulting in a reduction in outlays
			 of $127,000,000,000 over the first decade;
		Whereas reductions in Social Security benefits from using
			 the Chained CPI to calculate Social Security COLAs would continue to compound
			 over time, and the AARP Public Policy Institute estimates that the reductions
			 would grow to 3 percent after 10 years and 8.5 percent after 30 years;
		Whereas Social Security Works estimates that using the
			 Chained CPI to calculate Social Security COLAs would reduce annual Social
			 Security benefits of the average earner by $658 at age 75, $1,147 at age 85,
			 and $1,622 at age 95;
		Whereas reductions in Social Security benefits would harm
			 some of the most vulnerable populations in the United States;
		Whereas adopting the Chained CPI would cause tax brackets
			 and the standard deduction to rise more slowly, disproportionately raising the
			 tax burden on low- and middle-income taxpayers;
		Whereas the Department of Veterans Affairs provides more
			 than 3,200,000 veterans with disability compensation benefits as a result of
			 injuries or illnesses sustained during, or as a result of, military
			 service;
		Whereas Social Security Works estimates that using the
			 Chained CPI to calculate veterans disability COLAs would reduce benefits for
			 100-percent-disabled veterans who started receiving benefits at age 30 by
			 $1,425 at age 45, $2,341 at age 55, and $3,231 at age 65; and
		Whereas adopting the Chained CPI would also cut the
			 benefits of more than 350,000 surviving spouses and children who have lost a
			 loved one in battle by cutting Dependency Indemnity Compensation benefits that
			 average less than $17,000 per year: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 Chained Consumer Price Index should not be used—
			(1)to calculate cost of living adjustments for
			 Social Security benefits or benefits for disabled veterans and their survivors;
			 or
			(2)to increase the tax burden on low- and
			 middle-income taxpayers.
			
